Title: To John Adams from Samuel Adams, 22 December 1775
From: Adams, Samuel
To: Adams, John


     
      Philadelphia Decr. 22 1775
      My dear Sir
     
     My Concern for your Welfare induced me carefully to watch the Weather till I conjectured you had got to the End of your Journey, and I have the Pleasure of believing it has been more agreable than one might have expected at this Season. I hope you found Mrs. Adams and Family in a confirmd State of Health. I will not envy you, but I earnestly wish to enjoy, at least for a few Weeks, domestick Retirement and Happiness. I dare not however, urge an Adjournment of the Congress. It would indeed be beneficial to the Members and the publick on many Considerations, but our Affairs are now at so critical a Conjuncture that a Seperation might be dangerous.
     Since you left us, our Colony has sometimes been divided, on Questions that appeard to me to be important. Mr. Cushing has no doubt a Right to speak his opinion whenever he can form one; and you must agree with him, that it was highly reasonable, the Consideration of such Letters as you have often heard read, which had been assigned for the Day, should, merely for the Sake of order, have the Preference to so trifling Business as the raising an American Navy. I know it gives you great Pleasure to be informd that the Congress have ordered the Building of thirteen Ships of War viz five of 32 Guns five of 28 and three of 24. I own I wished for double or treble the Number, but I am taught the Rule of Prudence, to let the fruit hang till it is ripe, otherwise those Fermentations and morbid Acrimonies might be produced in the political, which the like error is said to produce in the natural Body. Our Colony is to build two of these Ships. We may want Duck. I have been told that this Article is manufacturd in the Counties of Hampshire and Berkshire. You may think this worth your Enquiry.
     Our Fleet, which has been preparing here will be ready to put to Sea in two or three days, and it is left to the Board of Admiralty to order its Destination. May Heaven succeed the Undertaking. Hopkins is appointed Commander in Chiefe. I dare promise that he will on all occasions distinguish his Bravery, as he always has, and do honor to the American Flag.
     General Schuyler is at Albany. By a Letter from him of the 14th Instant we are informd that “there had been a Meeting of Indians in that place, who deliverd to him a Speech, in which they related the Substance of a Conference Coll. Johnson had with them the last Summer, concluding with that at Montreal, where he deliverd to each of the Canadian Tribes a War belt and the Hatchet which they accepted; after which they were invited to feast on a Bostonian and drink his Blood, an ox being roasted for the purpose and a pipe of Wine given to drink. The War Song was also sung. One of the Chiefs of the Six Nations who attended that Conference, accepted of a very large black War belt with an Hatchet depicturd on it, but would neither eat nor drink nor sing the War Song. This famous Belt they have deliverd up, and there is now full Proof that the ministerial Servants have attempted to engage the Indians against us.” This is copied from the Generals Letter.
     You will know what I mean when I mention to you the Report of the Committee of Conference. This has been considerd and determind agreable to your Mind and mine. Mr. H agreed with me in opinion, and I think, in expressing his Sentiments he honord himself. I dare not be more explicit on this Subject. It is sufficient that you understand me.
     I have more to say to you but for Want of Leisure I must postpone it to another opportunity. Inclosd you have a Number of Letters which came to my hand directed to you. Had you been here I should possibly have had the Benefit of perusing them. I suffer in many Respects by your Absence.
     Pray present my due Regards to all Friends—particularly Coll. Warren, and tell him I will write to him soon. Your affectionate Friend
    